DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 23 June 2020 has been entered in full.  Claims 2, 4, 5, 9, 10, 15, 23, 24, 29, 34, 35, 40, 45, 46, 51, 53-56, and 61 are amended.  Claims 3, 6-8, 11-14, 17-22, 25-28, 30-33, 36-39, 41-44, 47-50, 58-60, 62-68, and 70-108 are cancelled.
Claims 1, 2, 4, 5, 9, 10, 15, 16, 23, 24, 29, 34, 35, 40, 45, 46, 51-57, 61, and 69 are under consideration in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Group I, claim(s) 1, 2, 4, 5, 9, 10, 15, 16, 23, 24, 29, 34, 35, 40, 45, 46, 51-55, drawn to a method for producing human red blood cells or enucleated precursors comprising providing a population of human CD34+ progenitor cells, expanding the cells, and differentiating the cells in four separate differentiating mediums.

II.	Group II, claim(s) 56, 57, 61, drawn to a method for producing human red blood cells or enucleated precursors comprising maintaining a plurality of nucleated red blood cell precursors in a maturation medium, wherein the level of EPO in the maturation medium is less than 1 unit/mL.

III.	Group III, claim 69, drawn to a fusion protein comprising (i) a red blood cell transmembrane protein, and (ii) a first antigen binding protein that binds to a first epitope of an antigen.

2.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of producing human red blood cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lodish et al. (US 2016/0082046; published 24 March 2016; cited on the IDS of 23 June 2020).  Lodish et al. teach a method for producing human enucleated red blood cells, the method comprising: (i) providing a population of human CD34+ progenitor cells (e.g., human CD34+ peripheral blood cells); (ii) expanding the population of human CD34+ progenitor cells in a first medium for 0-6 days (e.g., 4 days), wherein the first medium comprises Flt-3 ligand, stem cell factor (SCF), interleukin 3 (IL-3), and interleukin 6 (IL-6); (iii) differentiating the expanded human CD34+ progenitor cells obtained from step (ii) in a second medium for 4-7 days (e.g., 5 days), wherein the second medium comprises dexamethasone, beta.-estradiol, IL-3, SCF, and erythropoietin (EPO); (iv) differentiating the cells obtained from step (iii) in a third medium for 3-5 days (e.g., 4 days), wherein the third medium comprises SCF and EPO; (v) differentiating the cells obtained from step (iv) in a fourth medium for 4-12 days (e.g., 9 days) to produce human enucleated red blood cells, wherein the fourth medium comprises EPO; and (vi) collecting the human 
enucleated red blood cells obtained from step (v).  Lodish et al. also disclose that one or more of the second, third, and fourth media can further comprise holo human transferrin and insulin (page 1, [0007]).  Lodish et al. continue to teach that when necessary, all of the second, third, and fourth media further comprise these two cytokines (page 1, [0007]).  The teachings of Lodish et al. meet the limitations of instant claim 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
01 September 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647